Citation Nr: 0120958	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  93-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a right leg disorder, 
identified as degenerative joint disease of the right hip and 
knee.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1969.

This case initially arose from a rating decision of March 
1992 from the Montgomery, Alabama, Regional Office (RO).  In 
a decision dated in July 1997, the Board of Veterans' Appeals 
(hereinafter the Board) denied entitlement to service 
connection for a right leg disorder.  The appellant appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (Court), which vacated the Board's July 1997 
decision and remanded the case to the Board for further 
adjudication pursuant to an Order of the Court in response to 
a Joint Motion to Remand filed by the parties to the appeal.  
In keeping with the terms of the Joint Motion to Remand the 
Board remanded the claim in July 1998 and September 1999 for 
additional development.  Upon completion of this development 
the RO again denied the veteran's claim.  Accordingly, this 
case is properly before the Board for appellate 
consideration.

The Board notes that the evidence of record also raises 
claims of entitlement to service connection for degenerative 
lumbar spondylosis at L4/5 and L5/S1 and entitlement to 
service connection for cervical radiculopathy.  These issues 
have not been adequately addressed by the RO and are referred 
to the RO for appropriate disposition.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  There is competent evidence of record that the veteran's 
degenerative joint disease of the right hip and knee are 
related to his fall in service during basic training.


CONCLUSION OF LAW

A right leg disorder, identified as degenerative joint 
disease of the right hip and knee, was incurred during active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the veteran himself.  Additionally, he has been provided with 
several recent VA medical examinations addressing his right 
leg disorder.  The veteran and his representative have also 
been provided notice of the information necessary to 
substantiate his claim through the Statements of the Case and 
other documentation of record.  Accordingly, a remand back to 
the RO for compliance with the new duty to assist 
requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  This is especially true in 
the present case where the benefit sought on appeal is being 
granted.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110, (West 1991); 38 C.F.R. § 3.303(a) (2000).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

The veteran contends in statements of record, and in 
testimony at a hearing before the RO in August 1993, that 
while in service he fell running an obstacle course, injuring 
his right leg.  He states that the pain and numbness from 
this injury have continued since discharge and gotten worse 
as the years have progressed.  In December 1991 the veteran 
submitted a written statement by [redacted], who served with 
the veteran, which corroborated his claim that he injured his 
leg when running.  Mr. [redacted] stated that he helped carry the 
veteran to the aid station.  

Service medical records show that at the time of his 
induction examination in January 1969 the veteran's lower 
extremities were normal, and that they were also reported to 
be normal at the time of his separation examination in 
October 1969.  On his Report of Medical History, completed at 
his separation from service, the veteran indicated that he 
had swollen and painful joints, although the examiner noted 
only stiffness in the right shoulder on the back of the form.  
Service medical records dated in February 1969 show that the 
veteran was treated twice during this month for complaints of 
knee pain.  On his first visit, the physical examination was 
negative, as were x-rays; however, on his second visit, 
subpatellar crepitus was noted on motion, and he was 
diagnosed with ligament muscle pain and provided with pain 
medication, an ace bandage, liniment, and given light duty.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  See 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In this capacity, 
the Board finds the veteran to be credible, both concerning 
the reporting of his in-service injury as well as his 
symptomatology over the years.  The veteran's statements in 
the record from the time of his first claim in 1973 to the 
present, and his history as presented to both private and VA 
examiners during the course of treatment and evaluation are 
extremely consistent.  Indeed, the Board observes that at 
virtually every opportunity during this extended period, the 
veteran reported that he had fallen during an obstacle course 
run in basic training and injured the right leg, that he was 
treated twice in service, and that x-rays were negative.  
These statements do not contradict the evidence in the 
service medical records.  Given the evidence of record, the 
Board finds that the veteran's assertions that he fell during 
service running an obstacle course and injured his right leg 
are credible even in light of the fact that the service 
medical records do not specifically state that he injured his 
right knee in a fall.  Accordingly, the veteran has 
established an in-service injury and treatment therefor, and 
his assertions of continuous symptomatology are credible.

Turning to the questions of a current right leg disability 
and a nexus to the in-service injury, private medical records 
show that the veteran was treated for right leg symptoms as 
early as October 1971, with indications that he had symptoms 
for the past three to four years, dating the onset of 
symptomatology back to his service in 1969.  Subsequent VA 
examinations, opinions, and other private and VA treatment 
records indicate that he had complaints of right leg 
symptomatology from this time forward, and that he has other 
unrelated physical disabilities of his cervical and lumbar 
spine.  The most significant VA examination of record is a 
February 2000 VA joints examination report.  This report 
notes that the veteran complained of pain, weakness, 
stiffness, swelling, locking, fatigability and lack of 
endurance in his right leg.  The examiner diagnosed 
degenerative joint disease of the right hip and knee with 
loss of function due to pain.  The examiner went on to note 
that the veteran demonstrated an undetermined chronic 
disorder of the right lower extremity during active service, 
and that it is at least as likely as not that the veteran's 
current right leg disability, identified as degenerative 
joint disease of the hip and knee, was initially manifested 
by the symptomatology noted in the service medical records.  
Specifically, the examiner stated that it was at least as 
likely as not that the veteran's current right leg disability 
was the result of the in-service injury described by the 
veteran.  

Given that the veteran has already established that he 
injured his right leg in service, the February 2000 
examiner's conclusions that he has a current right leg 
disability, degenerative joint disease, and that it is 
related to his in-service injury, provides competent evidence 
of a current disability and a nexus; thus establishing the 
remaining criteria for an award of service connection.  
Accordingly, the veteran's claim of entitlement to service 
connection for a right leg disability is granted. 


ORDER

Entitlement to service connection for a right leg disorder, 
identified as degenerative joint disease of the right hip and 
knee, is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

